No. 07-17-00200-CV


Endoscopy GP, LLC and                        §       From the County Court at Law No. 2
Amarillo Endoscopy Center, L.P.                        of Potter County
 Appellants                                  §
                                                     July 17, 2017
v.                                           §
                                                     Opinion Per Curiam
AmeriPride Services, Inc.                    §
 Appellee

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated July 17, 2017, it is ordered, adjudged

and decreed that the judgment of the trial court be set aside and this cause be

remanded to the trial court for rendition of judgment in accordance with the agreement

of the parties.



       It is further ordered that all costs on appeal should be taxed against the parties

incurring them.



       It is further ordered, adjudged and decreed that inasmuch as the judgment of the

trial court be set aside at the parties’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



.      It is further ordered that this decision be certified below for observance.



                                                 oOo